DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6, 11-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the independent claims. The closest prior art is as follows.
Floeder teaches a method comprising:
storing, in a first database, first data regarding a life cycle of a product made using a manufacturing process (32);
scanning an encoded image on a physical object to obtain at least one parameter associated with the product (126);
querying, using the obtained at least one parameter, the first database to obtain the first data [0070, 0073];
generating a communication that includes the first data; and sending, to a server over a network, the communication, wherein the server is configured to update a second database based on the first data [0073].
Phan teaches including recording a date associated with termination of manufacture of the product, wherein the first data includes the date associated with termination of manufacture (Col. 3 Lines 30-35); and causing transport of the product to a physical facility (320), wherein the encoded image or a different encoded image is on the packaging for the product or a printed document that accompanies the product when transported (Fig. 2), and wherein the encoded image or different encoded image includes a link to a computing device that stores the first data (610, Fig. 6); wherein the data further includes a manufacturer rule that relates to at least one of: restricting performance of one or more manufacturing steps in the manufacturing process to a specified manufacturing facility or location; or restricting an age of the product by using a manufactured date restriction (Col. 3 Lines 30-35, manufacture date relates to restricting an age of a product because in order to know the age, one must know the manufacture date).
The prior art fails to teach wherein the second encoded image includes data regarding at least one spare part for the product, and wherein the data regarding the at least one spare part includes a final date associated with shipment of the at least one spare part, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876